DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 22, 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994).  
The disclosure of the prior-filed application, Application No. 13/996841, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As was previously explained in the parent application, the feature of the “recording, calculating (related to the determining steps currently), evaluating, and detecting” does not find proper written support in the parent application.  See Non-Final rejection with a mail date of January 10, 2019 (though note all office actions presented in application 13/996841 as the claims were changed many times).  Current claim 1, recites similar features that did not have proper support in the parent application for the same reasons as described under the 35 USC 112 first paragraph rejection of January 10, 2019.
Therefore, the parent application does not comply with 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112 with regard to these claim features and as such the instant claims do not find full 112 support in the parent and are subsequently not entitled to the date of the parent. Therefore, the CIP claims have an effective filing date of the CIP and the parent application which published more than one year from the filing date of the CIP is available as prior art against the instant CIP.   
Please Note - MPEP 706.02(VI)(B) states “If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.”  
MPEP 2133.01, citing Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986), states “When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b)” (emphasis added). 
Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012), where a patent issuing from a parent application was applied as the sole prior art reference and the holding of the panel majority was that “the disclosure in a parent patent is a reference against a disclosure in a continuation-in-part patent.” 104 USPQ2d at 1652-53.
Because the benefit of priority is not being received in the current case, the claims are being examined under AIA  (first to file) rules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In regard to claim 1, in regard to step 1, the claims are directed to a method and satisfies step 1 of the eligibility analysis.
In regard to step 2a prong one (is there an abstract idea): the steps of recording a current signal of an output signal, performing a transformation…, determining a transformed reference current signature…, evaluating the transformed current signal… by applying a frequency dependent tolerance band predetermined…and determining that damage has occurred based on a comparision... are related to an abstract idea as they can be done mentally in the human mind as they are calculation, evaluation, and determination steps.  
In regard to step 2a, prong two (is there a practical application of the abstract idea): the closest practical application would be ‘determining that damage has occurred and when damage is detected, automatically generating an alert’, but really ‘determining that damage has occurred’ is simply the output of the comparison, it would need to include a corrective step after that damage detection that would be considered a practical application.  For example, eliminating the cause of the damage (see page 13 of BPAI decision dated 12/21/21 first full paragraph).  Generating an alert is considered insignificant extra solution activity and would not be considered a practical application.  Noting that an alert is only generated “when damage is detected”, if no damage is detected, there is not even this insignificant extra activity present.  
In regard to step 2b, does that claim include “significantly more than the abstract idea?”  The inclusion of a rotating electrical machine and a converter that sends a signal to be received is a generic structure of a known device to provide data (see background section of Gajic et al. US Publication 2014/0117912) and thus is not considered significantly more.  As noted above, generating an alert is considered insignificant extra solution activity and would not be considered significantly more than an abstract idea either.
Claims 2-8 further limit the abstract idea and, thus, would not be considered significantly more. 
Claim 10, simply introduces a “current sensor” and “processor” which are two very common well known elements that are simply performing their well known functions of gather data and processing data, respectively, and thus, would not be considered “significantly more than an abstract idea”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 5, “the symmetrical three phase converter current” lacks antecedent basis and should be “a” (as is done in claim 6).
In regard to claim 6, the reference back to “a symmetrical three phase current”, should now be stated “the symmetrical three phase converter current” as that was changed in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Leppich et al. (US Publication 2013/0278282).
In regard to claim 1, Leppich et al. discloses a method for monitoring and fault diagnosis of a rotating electrical machines including: receiving input from a converter; recording a current signature of the input from output signals of the converter; performing a transformation of the current signature to yield a transformed current signature, including performing at least one fast Fourier transform using a filter function; determining a transformed reference current signature, the transformed reference current signature representing a damage-free state of the machine; evaluating the transformed current signature in at least one frequency band in order to detect damage to the machine, including: applying a frequency dependent tolerance band predetermined in a value range of the transformed current signature, wherein the frequency dependent tolerance band is predetermined such that the transformed reference current signature lies within the frequency dependent tolerance band, the frequency dependent tolerance band including a frequency range between a high frequency and a low frequency; and determining that damage has occurred based on a determination that transformed current signature lies outside the frequency dependent tolerance band in the case of at least one frequency; and automatically and continuously monitoring the machine, and when damage is detected, automatically generating an alert (this is very close to word for word as to claims 1 and 10, except the new language of ‘the frequency dependent tolerance band including a frequency range between a high frequency and a low frequency’, which is described in paragraph 24, while it does not state ‘high and low frequency’ it does state a range of values which means at least two values which would include one higher and the other lower).
In regard to claims 2-8 (see Leppich et al., claims 5-9) and further explanation as to claim 1 - Note that the specification of publication 2013/0278282 is the same as the current specification with the exception of additional language in (see PG Publication 2019/0265299 the publication of the present invention) paragraph 39 introducing a current sensor and additional paragraph 46 introduced right before the last paragraph in order to introduce a computer processor coupled to the current sensor (providing enablement that was lacking in the previous application – noting that the rejection in the parent application of which publication 2013/0278282 is the publication of, was a scope of enablement rejection and not a general enablement rejection (see specifically at the least the office action with a mail date of January 10, 2019, recreated below in italics), thus allowing for this application to still be considered prior art).  
To be clear, this rejection is a scope of enablement rejection and not a general enablement rejection.  There are two types of enablement rejections: (1) a  scope of enablement rejection, and (2) a general enablement rejection.  The difference between the two enablement rejections was described in  In re Cortright, 165 F3d 1353, 49 USPQ2d 1464 (Fed. Cir. 1999): The PTO will make a scope of enablement rejection where the written description enables something within the scope of the claims, but the claims are not limited to that scope.  See  Manual of Patent Examining Procedures (“M.P.E.P.”) Section 706.03(c), form Para. 7.31.03 (Rev. 3, July 1997). This type of rejection is marked by language stating that the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims. On the other hand, if the written description does not enable any subject matter within the scope of the claims, the PTO will make a general enablement rejection, stating that the specification does not teach how to make or use the invention.  See M.P.E.P. Section 706.03(c), form Para. 7.31.02. In re Cortright, 49 USPQ2d at 1466 (emphasis added).)

Neither the current sensor nor the processor newly introduced in the present application appear in the claim language (of claims 1-8) and, thus, claims 1-8 are clearly disclosed by the parent application 2013/0278282.  It is also noted that amplitude modulation is not specifically disclosed in 2013/0278282, as claimed in new claims 7 and 8, instead stating that amplitude demodulation is used in these instances, but in order to have amplitude demodulation, you needed to have amplitude modulation that the demodulation was based on.
In Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012), a patent issuing from a parent application was applied as the sole prior art reference to render later CIP claims obvious. Note that in her concurrence/dissent, Judge Newman disagrees with the holding of the panel majority that “the disclosure in a parent patent is a reference against disclosure in a continuation-in-part patent.” 104 USPQ2d at 1652-53.
MPEP 2133.01, citing Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986), states “When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 12)	
MPEP 706.02(VI)(B) states “If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application.”02(b).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kliman et al. (4761703 cited in IDS filed on 9/16/19) in view of Mirafzal et al. (US Publication 2006/0006879 cited on IDS filed 9/16/19) ***note all claims rejected under Kliman et al. as the primary reference are twice rejected***.
In regard to claim 1, Kliman et al. discloses a method for monitoring and fault diagnosis of a rotating electric machine (abstract – col 2 lines 12-14 figure 1 element 22) including, 
receiving input from a converter (an inverter - figure 1 element 24, an inverter as known in the art converts direct current into alternating current, and thus is synonymous with a converter, col 2 line 57-60)
recording a time based current signature of the input signal of the converter (abstract – figure 1 element 26, says current is 'stored’ see also col 2 lines 61-68, elements 22 and 24 are coupled together see figure 1, data is a time series of data points);
performing a transformation of the current signature to create a transformed current signature, wherein the transformation includes performing at least one fast Fourier transform using a filter function (abstract, the computer – figure 1 element 50 is used – see col 7 lines 59 –col 8 line 15, see also filters in figure 1);
determining a transformed reference current signature, the transformed reference current signature representing a damage free state of the machine (abstract, col 11 lines 25-29, the corresponding fault threshold criteria would be known to be data equivalent to a known error free machine when under that threshold, and a rotor bar fault, which is broadly a specific type of damage – see col 1 lines 5-9, the threshold would have to be determined at some point before);
evaluating the transformed current signature in at least one frequency band in order to detect damage to the machine (abstract), including:
applying a frequency dependent tolerance band predetermined in a value range of the transformed current signature, wherein the frequency dependent tolerance band is predetermined such that the transformed reference current signature lies within the frequency tolerance band, the frequency tolerance band including a frequency range between a high and low frequency (abstract, col 11 lines 25-29, the frequency spectra based on the present current is compared to rotor fault harmonic frequencies, the reference spectra would include values from the predetermined fault threshold tolerance; ‘high and low’ frequency is relative and the abstract states “the line frequency of the motor’s power supply is determined by finding the maximum of the current spectra’, meaning there is a range, see figure 3 and table 1, see also col 10 lines 5-19, thus meaning the range is between a high ‘the highest frequency in the spectra’ and low ‘lowest frequency in the spectra’ [moving from right to left in figure 3]);
determining that damage has occurred based on a determination that transformed current signature lies outside the frequency dependent tolerance band in the case of at least one frequency (abstract, col 11 lines 25-29, the corresponding fault threshold criteria which is compared to the present current recording would be known to be data equivalent to a known error free machine when under that threshold, and a rotor bar fault, which is broadly a specific type of damage – see col 1 lines 5-9);
based on a determination that damage has occurred taking a corrective action for the damage (see col 1 lines 11-14, determining the location of a fault is ‘the first step of corrective action’ as the user/repair person would need the location in order to repair the fault, and thus, this is broadly a corrective action); and 
wherein the machine is monitored continuously and automatically (col 1 lines 11-14), and a fault report is automatically generated if damage is detected (col 13 line 62 – col 14 line 22).
Kliman et al. lacks specifically wherein an alert is further sounded when a fault is detected.
Mirafzal et al. discloses wherein an alert is triggered when a fault is detected (paragraph 43).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Kliman et al. to further include having an alarm sound (alert) when a fault is found as disclosed by Mirafzal et al. in order to alert a user/technician right away to avoid dangerous conditions and have it be fixed as soon as possible.
In regard to claim 2, Kliman et al. discloses wherein in the evaluation for the transferred current signature at least one particular type of damage is determined for a current transformed feature (a rotor bar fault, which is broadly a specific type of damage is detected – see col 1 lines 5-9).
In regard to claim 3, Kiliman et al. discloses wherein the current transformed feature is determined by comparing transformed current signature with a reference in the evaluation of the transformation (abstract, col 11 lines 25-29, the corresponding fault threshold criteria which is compared to the present current recording would be known to be data equivalent to a known error free machine when under that threshold).
In regard to claim 4, Kliman et al. discloses wherein the damage determined to the machine includes detecting broken rotor bars (col 2 lines 12-23, able to detect broken rotor bars).
In regard to claim 10, Kliman et al. discloses wherein the steps of performing the transformation, determining the transformed reference current signature, and evaluating the transformed current signature are performed by a processor (figure 1, element 50, see rejection to claim 1 above as well as col 3 line 35 – col 2 line 17); and the steps of recording the current signature are performed by a current sensor (figure 1, element 26 – current transformer, col 2 lines 61-62).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kliman et al. (4761703 cited in IDS filed on 9/16/19) and Mirafzal et al. (US Publication 2006/0006879 cited on IDS filed 9/16/19) as applied to claim 1 above, and further in view of Kalyuzhny et al. (7616005 cited in IDS filed on 9/16/19).
In regard to claims 5 and 6, Kliman et al. as modified lacks specifically wherein the input is a three-phase converter current, and wherein the transformed current signature determined includes a symmetrical component from the three phase current signatures.
Kalyuzhny et al. discloses a device protector which discloses wherein a current of each of the three phase currents of a power system is recorded (col 2 lines 34-40), and calculating a symmetrical component from the three phase current signatures, wherein the symmetrical component comprises a positive sequence component, a negative sequence component, or a zero sequence component (col 2 lines 34-52).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Kliman et al. as modified to detect the current through all of the three phases as well as detecting a symmetrical component from the current to detect a sequential (time) component as taught by Kalyuzhny et al. in order to be able to detect an imbalance in the full power system to provide protection that could help prevent damage from occurring (abstract, col 2 lines 34-52).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kliman et al. (4761703 cited in IDS filed on 9/16/19) as applied to claim 1 above, and further in view of in view of Duplain (US Publication 2006/0061768 cited in IDS filed on 9/16/19).
In regard to claims 7 and 8, Kliman et al. as modified lacks specifically [claim 7] wherein the transformation of the current signature further comprises an amplitude demodulation and [claims 8] which is carried out with a Hilbert transform of the Fourier transformed current signature.
Duplain discloses performing amplitude modulation and Hilbert transform on a waveform/signal (paragraph 77).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Kiliman et al. as modified to include wherein an amplitude demodulation and Hilbert transform is performed on the current signal received as taught by Duplain in order to detect an accurate peak of the signal/waveform (paragraph 77).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leppich et al. (US Publication 2013/0278282) in view of Kinpara et al. (US Publication 2006/0290338) ****this is a 35 U.S.C. 103(a) rejection coming from the 35 U.S.C. 102(b) rejection above with respect to Leppich et al.****.
In regard to claim 10, Leppich et al. lacks specifically the steps of performing the transformation, determining the transformed reference current signature, and evaluating the transformed current signature are performed by a processor; and the steps of recording the current signature are performed by a current sensor.
Kinpara et al. discloses using a current sensor to detect instantaneous current values of a rotating electrical machine and having a processor in communication with the current sensors that will perform various computation tasks related to the detected current (see paragraph 128 and claim 4 – as well as figures 1 and 4, current sensor 3 and computation element – 7).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Leppich et al. to include a processor to run the computation task and a current sensor to record the current values as taught by Kinpara et al. in order to provide accurate computation of steps and an accurate measure of current in order to provide an accurate detection of damage. 

Response to Arguments
The rejection under 35 U.S.C. 112(pre-AIA ) first paragraph has been withdrawn as the new matter limitation “based on a determination that damage has occurred, taking a corrective action for the damage” has been deleted.
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
As to the new 35 U.S.C. 101 rejection this was made because the BPAI (Board of Patent Appeals and Interferences) previously only declared that the limitation of “based on a determination that damage has occurred, taking a corrective action for the damage” would be considered a practical application (see page 13 of BPAI decision dated 12/21/21 first full paragraph).  The BPAI stated that a practical application in this instance would be eliminating the cause of the damage (see page 13 of BPAI first full paragraph) and making clear that generating alert, even as a warning to a user, is an insignificant extra-solution output (see pages 12-13 of the BPAI decision) that would not eliminate the problem (damage).  Therefore, as described in the 35 U.S.C. 101 rejection above, the current claims are ineligible.
As to Applicant’s arguments with respect to claims 5 and 6, these claims remain unamended, and thus remain rejected under 35 U.S.C. 112 (pre-aia) second paragraph.
In regard to the reference to Kilman as seen in the above rejection Kilman discloses:
applying a frequency dependent tolerance band predetermined in a value range of the transformed current signature, wherein the frequency dependent tolerance band is predetermined such that the transformed reference current signature lies within the frequency tolerance band, the frequency tolerance band including a frequency range between a high and low frequency (abstract, col 11 lines 25-29, the frequency spectra based on the present current is compared to rotor fault harmonic frequencies, the reference spectra would include values from the predetermined fault threshold tolerance; ‘high and low’ frequency is relative and the abstract states “the line frequency of the motor’s power supply is determined by finding the maximum of the current spectra’, meaning there is a range, see figure 3 and table 1, see also col 10 lines 5-19, thus meaning the range is between a high ‘the highest frequency in the spectra’ and low ‘lowest frequency in the spectra’ [moving from right to left in figure 3]).
Noting the abstract states specifically: “Then the line frequency of the motor's power supply is determined by finding the maximum of the current spectra. Similarly, the slip frequency of the motor is determined by finding the maximum of the flux spectra in a predefined spectral range (e.g., below 2 Hz). The analysis of the rotor is then performed by comparing the amplitude of the current spectra, at a set of rotor fault harmonic frequencies, with specified fault threshold criteria.”  Meaning that the current spectra ‘a range of values as described above’ is compared with a specified fault threshold criteria.
Applicant should note MPEP 706.07(h)(IX) stating:
The filing of an RCE (accompanied by the fee and a submission) after a decision by the Patent Trial and Appeal Board (Board), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit (Federal Circuit) or the commencement of a civil action in federal district court, will also result in the finality of the rejection or action being withdrawn and the submission being considered. The time period for filing a notice of appeal to the Federal Circuit or for commencing a civil action ends sixty-three (63) days after the date of the final Board decision. See 37 CFR 90.3  and MPEP § 1216. Thus, an RCE filed within this sixty-three day time period and before the filing of a notice of appeal to the Federal Circuit or the commencement of a civil action would be timely filed. In addition to the res judicata effect of a Board decision in an application (see MPEP § 2190, subsection II), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application. See MPEP § 1214.01 (where a new ground of rejection is entered by the Board pursuant to 37 CFR 41.50(b), argument without either amendment of the claims so rejected or the submission of a showing of facts can result only in a final rejection of the claims, since the examiner is without authority to allow the claims unless amended or unless the rejection is overcome by a showing of facts not before the Board). As such, a submission containing arguments without either amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection.

The amendment of ‘the frequency tolerance band including a frequency range between a high and low frequency’ does not change the scope of the claim in any way as to the ‘applying a frequency dependent tolerance band’ limitation as “the frequency dependent band in a value range” was already claimed which would mean having a range with the higher limit being higher than the lower limit and thus already including a range between a high frequency and a low frequency because high and low is relative and no special description is described in the specification (a range requires a maximum (high) and minimum (low)).  
See MPEP 2190 II – Res Judicata:
A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was finally refused or canceled during an administrative trial or federal court proceeding under the doctrine of res judicata. Similarly, a patent owner may be precluded from seeking an amendment of a specification or drawing that was denied entry during a trial if the application or patent for which the amendment is sought has the same written description as the patent or application that was the subject of the administrative trial or federal court proceeding. See 37 CFR 42.73(d)(3).
A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965) (holding that unappealed rejections from examiners cannot have a preclusive effect).

The change in the rejection above was because of the incorporation of claim 9 in the independent claim as well as the deletion of the limitation deemed new matter. 
Further, Applicant has done nothing to argue as to why Leppich et al. (US Publication 2013/0278282) is not proper prior art.  In fact the board affirmed it would be considered prior art – see BPAI decision end of page 17 through page 22.  Noting the above MPEP sections as to why Leppich et al. can also be considered prior art as to 35 U.S.C. 102(b) for claims 1-8, as well as the board approved 35 U.S.C. 103(a) rejection as to claim 10 which would also be protected under Res Judicata as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896